Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150831& (16)(21)                                                                                     Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 150831
                                                                    COA: 323352
                                                                    Wayne CC: 05-007039-FC
  DUQUIL DION LOVE,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 25, 2014
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motions
  for evidentiary hearing and appointment of counsel are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2015
         p1028
                                                                               Clerk